Exhibit 10.5

 

10.5 - Form of Participant Award Agreement under the Equitable Resources, Inc.
2003 Executive Performance Incentive Program (as amended and restated April 13,
2004)

 

All grants were made pursuant to an award agreement substantially as follows:

 

[DATE]

 

[NAME AND ADDRESS]

 

 

Dear [NAME]:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”) and the 2003 Executive Performance Incentive Program (the
“Program”), on February 27, 2003, the Compensation Committee of the Board of
Directors of Equitable Resources, Inc. (the “Committee”) granted you
             Target Share Units (the “Award”), the value of which is determined
by reference to the Company’s common stock.  The terms and conditions of the
Award, including, without limitation, vesting and distribution, shall be
governed by the provisions of the Program document attached hereto as Exhibit A,
provided that the Committee retains the discretion to distribute the Award in
cash, Company stock or any combination thereof.

 

 

 

 

 

 

Johanna G. O’Loughlin

 

 

For the Compensation Committee

 

 

The undersigned hereby acknowledges receipt of this award granted on the date
shown above, the terms of which are subject to the terms and conditions of the
Program as referenced above and agrees to accept it and the new option schedule
in substitution for the option program set forth in Exhibit A.  The undersigned
further acknowledges receipt of a copy of the Program document and agrees to be
bound by all the provisions hereof and thereof.

 

 

Signature:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------